Title: General Orders, 12 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Tuesday Novr 12th 1782
                     Parole Kingsbridge.
                     Countersigns Lincoln, Manchester.
                  
                  In order to prevent irregularities in the proceedings of Courts martial which may be held at a distance from the Main army, the Commander in chief orders, that in future the Proceedings of all such General courts martial as shall be referred from any of the different Cantonments Garrisons or posts of the army to his decision shall in the first instance be transmitted to the Judge Advocate, who will as soon as may be, report them to the General, with his opinion in writing; Whether the court has been properly constituted, and whither the proceedings appear by the records, to have been consonant to the Articles of war.
                  The General flatters himself the occasion for Courts martial will be daily diminished in proportion as the principles of disipline become better understood & practic’d he hopes for the honor of service there will be no instance where vexatious charges shall be exhibited by one officer against another through petulance or personal animosity.
                  While the General considers it essential to the existance of an army that the severest and most exemplary punishments should be inflicted on atrocious offences, He wishes that a proper distinction may always be made between enormous and premeditated crimes and slighter offences—which are committed through Levity & inconsideration.
                  To correct the latter and reclaim those who are not lost to all sense of virtue and military pride, it is conceived that modes of punishment may be introduced which by awakening the feelings of honor will have a better influence than corporal.
                  Lieutenant Samuel Cogswell of the 9th Massachusetts regiment is appointed to Deputy Judge Advocate and is to be respected accordingly.
                  Major General Knox will be pleased to order a General courtmartial to sit at the Garrison of Westpoint on friday the 15th instant for the trial of all such prisoners as shall be brought before them.
                  All persons concerned will attend.
                  The deputy Judge Advocate will also be present and conduct the prosecutions—and is to reside at Westpoint untill further orders.
                  Lieutenant Crook of the 10th Massachusetts regiment is appointed to superintend the hospital at New Windsor vice the Captn ordered for that duty the 10th inst.
                  A serjeant and ten men for a three days tour of Fatigue to put up a Penn and slaughter house at Newburgh  They are to be at the Contractors Magazine at Newburgh by 10 o’clock tomorrow & take their instructions from Mr Vansandt.
                  For Duty tomorrow the 7th Massa. Regiment.
               